Title: To George Washington from Landon Carter, 22 February 1777
From: Carter, Landon
To: Washington, George



My Dear General
February 22d 1777.

If any thing could alleviate my feelings for you in your Pro virili retreat indeed! A Small remnant of an army, who respected their general & their country, more than they did a visit to their wives and families, under all the ravagements & ravishments of an enimy, if not properly withstood: I say if any thing could alleviate such feelings, it was my active anxiousness, to encourage the numerous youth about, to fly away if possible to the assistance of so great a friend to the freedom of his Country, and fellow species, and under God; the saviour of them for certainly You was only under his Protection, when Pursued by so Numerous a herd of Spoilers & oppressors, ready to enslave america. But tho I laid my self open with a profuse treat of Victuals & drink, really tempting to the eye as well palate, and in a language that I may say would have excited ardour, from the tears of a presumed sensibility, of being only a small time under a more comfortable situation, Still the enimy could get to Virginia. Yet my dear George how great was my disappointment in seeing people that could only eat and drink quite regardless of that probably shortlived freedom wch they were then enjoying. Too few indeed repaired to the drumhead; all under a pretence, that I was glad when I receivd Colonel Baylors letter communicating your respectful remembrance of my application for my Grandson & Namesake long ago; when I thot myself happy in being able to put their excuses to a trial of its reality; for I was repeatedly asked, Why my Grandson did not set them so laudable an example? not considering how much the tenderness (not to say folly of a mother) for the child of her vows, must have weighd against his most early engagement in the Service of his Country: I say I thot myself on the receipt of Colo. Baylors letter, in wch his friend & general, making an offer of an early Lieutenancy among the new raisd horse, had given both the young Gentleman and indeed (for a while) his immediate parents, every expectation that could possibly be wishd for. But how affecting is my present disappointment, when this morning I hear that the too inconsiderate concern, and indeed weakness of a mother had

imploy’d the whole Silence of the night, in a most inconsolable gush of tears, that may probably prevent her sons leaving her, least she should too improperly resign her own existance rather than Part with him? So that, altho I had prepared a letter for him, to wait on Colo. Baylor with all the earnestness of disposition and duty, this very day upon only the receipt of his of yesterday, I am Obliged to new mould my Style, tho’ not my inclination to both Baylor and your self good Sir. Here let me place your sensibility and friendship, in the only scale that I will lay my own excuse before you in. Women dear Sir will be women in spite of every prudent consideration, and tho’ we cant excuse them, Yet we must pardon where only compassion can plead. Indeed we as men cannot know their feelings; Perhaps that Joy at the birth of a manchild, wch makes them forget the pains of bearing it, may also make them forget their Country and everything that ought to be dear to them, besides the Object of their folly & tenderness So that I pray thee have me excused My never to be forgotten General, as Your faithful and respectful Servant & friend

Landon Carter.


I am affraid several Post Offices abound with Continental Villains; for I have written two letters to you from the fulness of my wishes; and one I sent to Colo. F. Lightfoot Lee in hopes they might be more honest to the Northward. I mean not to detain you out the line of heavens chosen servants one moment to send me an informing how do you; but Permit me to Say I wish I could have heard that my letters had got to you, not that I dread any affects from the Villain who may have intercepted them. Reports Prevail about too inconsistent for credit. The Army at Brunswick entrenchd on the hill, from your intercepting their provisions and baggage were obliged to attempt with fixd bayonets to make their way thro’ our well attended circumvention; but were prevented all to about 500 men, who endeavourd to board their Ships; but there they were disappointed by the N. England mens burning their Ships to the tune of 60 or 70. And that Genl Heath had routed N. York, & Long Island. So that you see Dr General let our Manœuvres be ever so successful, our expectations can outgo you.

